DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities: “the selected color being one of the plurality of colors” should be “a selected color”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (USPN 2014/0055500 A1) in view of Seetzen (USPN 8,890,795 B2).

As to claim 1, Lai teaches a method for determining a data processing sequence comprising: determining, according to grayscale values of subpixels of candidate colors in a plurality of pixels included in a plurality of frames of images displayed in a current detection cycle, a usage level representative value of each candidate color in the current detection cycle, and the detection sequence determining parameters including the usage level representative value of each candidate color in the current detection cycle (see at least fig. 3: steps 316, 318, 320; [0024],[044] note theoretical grayscale data for each pixel; [0044] “the display 202 is a color display where each pixel in the display has a number of sub-pixels of different colors. In one example, display 202 includes three sub-pixels for each pixel where each pixel includes a red 
Lai does not directly teach determining a selected color in a plurality of colors display by subpixels included in each pixel of a display apparatus; the selected color being one of the plurality of colors and the candidate colors being colors other than the selected color in the plurality of colors; and selecting one of the candidate colors as a selected color of a next detection cycle according to detection sequence determining parameters.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the color selection as taught by Seetzen with Lai in order to display high quality color images (see Seetzen at least fig. 3 and description).

As to claim 2, the combination of Lai and Seetzen teach the method according to claim 1 (see above rejection), wherein a usage level representative value of a candidate color is a sum of usage levels of all subpixels of the candidate color in the plurality of pixels (see Lai at least [0048] and Seetzen at least Col. 5 lines 46-51 and 64-66 “In block 42 method 40 determines the color that is most important for the part being considered. Preferably block 42 ranks colors from the most important color for the part (ranked first) to the least important color for the part. Which color is "most important" may be determined in any suitable manner.”.. “The average pixel values may be determined for example, by summing the pixel values for each color for each pixel in the part.”).



As to claim 10, the combination of Lai and Seetzen teach a display method of a display apparatus, the display method comprising: determining the selected color of the next detection cycle according to the method according to claim 1 (see above rejection), and in the next detection cycle: detecting preset detection parameters of subpixels of the selected color in the 

As to claim 11, Lai teaches a display apparatus, comprising:
pixels, each pixel including subpixels for displaying a plurality of colors (see at least [0044] “the display 202 is a color display where each pixel in the display has a number of sub-pixels of different colors. In one example, display 202 includes three sub-pixels for each pixel where each pixel includes a red sub-pixel, a green sub-pixel, and a blue sub-pixel”);
a memory configured to store instruction(s) (see at least [0129], [0133], [0144]); and
a processor coupled to the memory (see at least [0129], [0133], [0144]), wherein
the instruction(s), when are executed by the processor, cause the processor to:
determine a usage level representative value of each candidate color in a current detection cycle according to grayscale values of subpixels of candidate colors in a plurality of pixels included in a plurality of frames of images displayed in the current detection cycle, 

Seetzen teaches a selected color being one of the plurality of colors, and the candidate colors being colors other than the selected color in the plurality of colors; and select one of the candidate colors as a selected color of a next detection cycle according to detection sequence determining parameters (see at least fig. 3 and description: identifying the most important color 42 and then determine values for the next most important color 54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the color selection as taught by Seetzen with Lai in order to display high quality color images (see Seetzen at least fig. 3 and description).

As to claim 12, the combination of Lai and Seetzen teach the display apparatus according to claim 11 (see above rejection), wherein the usage level representative value of a candidate color is a sum of usage levels of all subpixels of the candidate color in the plurality of pixels (see Lai at least [0048] and Seetzen at least Col. 5 lines 46-51 and 64-66 “In block 42 method 40 determines the color that is most important for the part being considered. Preferably block 42 ranks colors from the most important color for the part (ranked first) to the least important color for the part. Which color is "most important" may be determined in any 

As to claim 13, the combination of Lai and Seetzen teach the display apparatus according to claim 12 (see above rejection), wherein the instruction(s), when are executed by the processor, cause the processor to: obtain a display level corresponding to subpixels of each candidate color in a frame of image according to a sum of grayscale values of the subpixels of each candidate color in a plurality of pixels included in the frame of image and a corresponding relationship between preset grayscale ranges and display levels; and add up display levels of the subpixels of each candidate color in the plurality of frames of images displayed in the current detection cycle to obtain the usage level representative value of each candidate color in the current detection cycle (see Lai at least fig. 3, [0024], [0044]-[0053] and Seetzen at least Col. 5 lines 46-51 and 64-66 “In block 42 method 40 determines the color that is most important for the part being considered. Preferably block 42 ranks colors from the most important color for the part (ranked first) to the least important color for the part. Which color is "most important" may be determined in any suitable manner.”.. “The average pixel values may be determined for example, by summing the pixel values for each color for each pixel in the part.”).

As to claim 19, the combination of Lai and Seetzen teach the display apparatus according to claim 12 (see above rejection), further comprising a detector, wherein the detector is configured to detect preset detection parameters of subpixels of the selected color of the next detection cycle in all or a portion of the pixels of the display apparatus; and the 

As to claim 20, the combination of Lai and Seetzen teach a computer readable storage medium storing program codes, wherein when the program codes are executed, the method for determining a data processing sequence according to claim 1 (see above rejection) is implemented (see Lai at least [0129], [0133], [0144]).

As to claim 21, the combination of Lai and Seetzen teach a computer program product comprising program codes that, when are run on a display apparatus, cause the display apparatus to perform the method for determining a data processing sequence according to claim 1 (see above rejection and see Lai at least [0129], [0133], [0144]).



Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 4, 8, 14 and 18 each recite specific mathematical relationships not taught in the prior art.
Claims 5-7 and 15-17 each recite a specific process not taught in the prior art.

Specifically, none of the prior art of record teach:


in a case where a number of subpixels of a candidate color with a grayscale value greater than or equal to q in the plurality of pixels included in the frame of image is in a range of 0 to m:
if the sum of grayscale values of the subpixels of the candidate color in the plurality of pixels included in the frame of image is in a range of 0 to                 
                    
                        
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            4
                        
                    
                
             , determining that a display level of the subpixels of the candidate color is a;
if the sum of grayscale values of the subpixels of the candidate color in the plurality of pixels included in the frame of image is in a range of                 
                    
                        
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            4
                        
                    
                
             to                 
                    
                        
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            2
                        
                    
                
             , determining that a display level of the subpixels of the candidate color is b;
if the sum of the grayscale values of the subpixels of the candidate color in the plurality of pixels included in the frame of image is in a range of                  
                    
                        
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            2
                        
                    
                
             to                 
                    
                        
                            3
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            4
                        
                    
                
             , determining that a display level of the subpixels of the candidate color is c; and
if the sum of the grayscale values of the subpixels of the candidate color in the plurality of pixels included in the frame of image is in a range of                 
                    
                        
                            3
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            4
                        
                    
                
             to 255n, determining that a display level of the subpixels of the candidate color is d, wherein n is the number of the plurality of pixels included in the frame of image, m is 1% to 10% of the number of the plurality 

Claim 5. The method according to claim 2, wherein selecting one of the candidate colors as a selected color of a next detection cycle according to detection sequence determining parameters, includes:
dividing a range of usage degree representative values of the candidate colors in the current detection cycle by using a first threshold value and a second threshold value, to obtain a first interval, a second interval, and a third interval, wherein the first threshold value is a boundary point between the first interval and the second interval, the second threshold value is a boundary point between the second interval and the third interval, the first threshold value is greater than the second threshold value, and usage level representative values of the first interval, the second interval, and the third interval are gradually decreased;
if there are candidate color(s) whose usage level representative value(s) fall into the first interval, selecting one of the candidate color(s) whose usage level representative value(s) fall into the first interval as the selected color of the next detection cycle;
if the usage level representative values of the candidate colors all fall into the second interval or the second interval and the third interval, selecting one of candidate color(s) 
if the usage level representative values of the candidate colors all fall into the third interval, selecting one of the candidate colors as the selected color of the next detection cycle. 

Claim 6. The method according to claim 2, wherein the detection sequence determining parameters further include a selected color of a previous detection cycle; and
selecting one of the candidate colors as a selected color of a next detection cycle according to detection sequence determining parameters, includes:
dividing a range of usage degree representative values of the candidate colors in the current detection cycle by using a first threshold value and a second threshold value, to obtain a first interval, a second interval, and a third interval, wherein the first threshold value is a boundary point between the first interval and the second interval, the second threshold value is a boundary point between the second interval and the third interval, the first threshold value is greater than the second threshold value, and usage level representative values of the first interval, the second interval, and the third interval are gradually decreased;
in a case where there are candidate color(s) whose usage level representative value(s) fall into the first interval;
if the candidate color(s) whose usage level representative value(s) fall into the first interval include the selected color of the previous detection cycle and color(s) other than the selected color of the previous detection cycle, selecting one of the candidate color(s) whose 
if the candidate color(s) whose usage level representative value(s) fall into the first interval do not include the selected color of the previous detection cycle, selecting one of the candidate color(s) whose usage level representative value(s) fall into the first interval as the selected color of the next detection cycle; and
if the candidate color(s) whose usage level representative value(s) fall into the first interval is the selected color of the previous detection cycle, selecting the selected color of the previous detection cycle as the selected color of the next detection cycle; in a case where the usage level representative values of the candidate colors all fall into the second interval or the second interval and the third interval:
if candidate color(s) whose usage level representative value(s) fall into the second interval include the selected color of the previous detection cycle and color(s) other than the selected color of the previous detection cycle, selecting one of the candidate color(s) whose usage level representative value(s) fall into the second interval other than the selected color of the previous detection cycle as the selected color of the next detection cycle;
if the candidate color(s) whose usage level representative value(s) fall into the second interval do not include the selected color of the previous detection cycle, selecting one of the candidate color(s) whose usage level representative value(s) fall into the second interval as the selected color of the next detection cycle; and
if the candidate color(s) whose usage level representative value(s) fall into the second interval is the selected color of the previous detection cycle, selecting the selected color of the 

Claim 7. The method according to claim 2, wherein the detection sequence determining parameters further include priorities of the candidate colors; and among the priorities of the candidate colors, a selected color of a previous detection cycle has a lowest priority; and
selecting one of the candidate colors as a selected color of a next detection cycle according to detection sequence determining parameters, includes:
dividing a range of usage degree representative values of the candidate colors in the current detection cycle by using a first threshold value and a second threshold value, to obtain a first interval, a second interval, and a third interval, wherein the first threshold value is a boundary point between the first interval and the second interval, the second threshold value is a boundary point between the second interval and the third interval, the first threshold value is greater than the second threshold value, and usage level representative values of the first interval, the second interval, and the third interval are gradually decreased;
sequentially determining intervals into which the usage level representative values of the candidate colors respectively fall according to the priorities of the candidate colors;
selecting a candidate color as the selected color of the next detection cycle if a usage level representative value of the candidate color falls into the first interval;

selecting a candidate color having a highest priority among the candidate colors as the selected color of the next detection cycle if the usage level representative values of the candidate colors all fall into the third interval.

Claim 8. The method according to claim 5, wherein the first threshold value is to                 
                    
                        
                            2
                        
                        
                            3
                        
                    
                
             P; 
the second threshold value is to                 
                    
                        
                            1
                        
                        
                            3
                        
                    
                
             P; and 
P is a product of a number of frames of images in the current detection cycle and a maximum value of display levels; and 
the display levels are divided into: level 0, level 1, level 2, and level 3.

Claim 14. The display apparatus according to claim 13, wherein the instruction(s), when are executed by the processor, further cause the processor to: in a case where a number of subpixels of a candidate color with a grayscale value greater than or equal to q in the plurality of pixels included in the frame of image is in a range of 0 to m:
if the sum of grayscale values of the subpixels of the candidate color in the plurality of pixels included in the frame of image is in a range of 0 to                 
                    
                        
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            4
                        
                    
                
             , determining that a display level of the subpixels of the candidate color is a;
                
                    
                        
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            4
                        
                    
                
             to                 
                    
                        
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            2
                        
                    
                
             , determining that a display level of the subpixels of the candidate color is b;
if the sum of the grayscale values of the subpixels of the candidate color in the plurality of pixels included in the frame of image is in a range of                  
                    
                        
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            2
                        
                    
                
             to                 
                    
                        
                            3
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            4
                        
                    
                
             , determining that a display level of the subpixels of the candidate color is c; and
if the sum of the grayscale values of the subpixels of the candidate color in the plurality of pixels included in the frame of image is in a range of                 
                    
                        
                            3
                            (
                            n
                             
                            x
                             
                            255
                            )
                        
                        
                            4
                        
                    
                
             to 255n, determining that a display level of the subpixels of the candidate color is d, wherein n is the number of the plurality of pixels included in the frame of image, m is 1% to 10% of the number of the plurality of pixels included in the frame of image, a is less than b, b is less than c, and c is less than d, and q is greater than or equal to 200; and in a case where the number of subpixels of the candidate color with a grayscale value greater than or equal to q in the plurality of pixels included in the frame of image is in a range of m to n, determining that a display level of the subpixels of the candidate color is d.

Claim 15. The display apparatus according to claim 12, wherein
the instruction(s), when are executed by the processor, cause the processor to: 
divide a range of usage degree representative values of the candidate colors in the current detection cycle by using a first threshold value and a second threshold value, to obtain a first interval, a second interval, and a third interval, wherein the first threshold value is a 
select one of the candidate color(s) whose usage level representative value(s) fall into the first interval as the selected color of the next detection cycle if there are candidate color(s) whose usage level representative value(s) fall into the first interval;
select one of candidate color(s) whose usage level representative value(s) fall into the second interval as the selected color of the next detection cycle if the usage level representative values of the candidate colors all fall into the second interval or the second interval and the third interval; and
select one of the candidate colors as the selected color of the next detection cycle if the usage level representative values of the candidate colors all fall into the third interval.

Claim 16. The display apparatus according to claim 12, wherein the detection sequence determining parameters further include a selected color of a previous detection cycle; and
the instruction(s), when are executed by the processor, further cause the processor to: divide a range of usage degree representative values of the candidate colors in the current detection cycle by using a first threshold value and a second threshold value, to obtain a first interval, a second interval, and a third interval, wherein the first threshold value is a boundary point between the first interval and the second interval, the second threshold value is a boundary point between the second interval and the third interval, the first threshold value is 
in a case where there are candidate color(s) whose usage level representative value(s) fall into the first interval:
if the candidate color(s) whose usage level representative value(s) fall into the first interval include the selected color of the previous detection cycle and color(s) other than the selected color of the previous detection cycle, select one of the candidate color(s) whose usage level representative value(s) fall into the first interval other than the selected color of the previous detection cycle as the selected color of the next detection cycle;
if the candidate color(s) whose usage level representative value(s) fall into the first interval do not include the selected color of the previous detection cycle, select one of the candidate color(s) whose usage level representative value(s) fall into the first interval as the selected color of the next detection cycle; and
if the candidate color(s) whose usage level representative value(s) fall into the first interval is the selected color of the previous detection cycle, select the selected color of the previous detection cycle as the selected color of the next detection cycle; in a case where the usage level representative values of the candidate colors all fall into the second interval or the second interval and the third interval:
if candidate color(s) whose usage level representative value(s) fall into the second interval include the selected color of the previous detection cycle and color(s) other than the selected color of the previous detection cycle, select one of the candidate color(s) whose usage 
if the candidate color(s) whose usage level representative value(s) fall into the second interval do not include the selected color of the previous detection cycle, select one of the candidate color(s) whose usage level representative value(s) fall into the second interval as the selected color of the next detection cycle; and
if the candidate color(s) whose usage level representative value(s) fall into the second interval is the selected color of the previous detection cycle, select the selected color of the previous detection cycle as the selected color of the next detection cycle; and in a case where the usage level representative values of the candidate colors all fall into the third interval, select one of the candidate colors other than the selected color of the previous detection cycle as the selected color of the next detection cycle.

Claim 17. The display apparatus according to claim 12, wherein the detection sequence determining parameters further include priorities of the candidate colors, and among the priorities of the candidate colors, a selected color of a previous detection cycle has a lowest priority; and
the instruction(s), when are executed by the processor, further cause the processor to: divide a range of usage degree representative values of the candidate colors in the current detection cycle by using a first threshold value and a second threshold value, to obtain a first interval, a second interval, and a third interval, wherein the first threshold value is a 
boundary point between the second interval and the third interval, the first threshold value is
greater than the second threshold value, and usage level representative values of the first interval, the second interval, and the third interval are gradually decreased;
sequentially determine intervals into which the usage level representative values of the candidate colors respectively fall according to the priorities of the candidate colors;
select a candidate color as the selected color of the next detection cycle if a usage level representative value of the candidate color falls into the first interval;
select a candidate color having a highest priority among candidate color(s) whose usage level representative value(s) fall into the second interval as the selected color of the next detection cycle if the usage level representative values of the candidate colors all fall into the second interval or the second interval and the third interval; and
select a candidate color having a highest priority among the candidate colors as the selected color of the next detection cycle if the usage level representative values of the candidate colors all fall into the third interval.

Claim 18. The display apparatus according to claim 15, wherein the first threshold value is to                 
                    
                        
                            2
                        
                        
                            3
                        
                    
                
             P; 
the second threshold value is to                 
                    
                        
                            1
                        
                        
                            3
                        
                    
                
             P; and 

the display levels are divided into: level 0, level 1, level 2, and level 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        1/13/20

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623